Citation Nr: 0844196	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  03-08 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung-related 
disorder due to asbestos exposure during service.

2.  Entitlement to service connection for congestive heart 
failure (CHF).

3.  Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Richard Rhea, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.

The veteran presented testimony before the Board in August 
2007.  The transcript has been associated with the claims 
folder.

The matter was previously before the Board in November 2007 
and remanded for further development.  The claim has been 
returned to the Board and is ready for appellate disposition.

The claims of entitlement to service connection for CHF and a 
hiatal hernia are addressed in the REMAND portion of the 
instant decision.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  It is probable the veteran was exposed to asbestos while 
performing duties as a fireman and machinist mate while 
serving aboard the USS Beatty and USS Arcadia between April 
1958 and January 1961.

3.  The veteran has not been diagnosed with a disease 
associated with asbestos exposure.  

4.  Emphysema was not incurred during the veteran's active 
military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
lung-related disorder due to asbestos exposure during service 
have not been met.  38 U.S.C. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim and inform the veteran as to what 
parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. § 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim in   correspondence sent to the veteran 
in April 2001, January 2004, and February 2008.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  In March 
2006, he was additionally notified of evidence necessary to 
establish a disability rating and effective date in 
accordance with the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
veteran's service medical and personnel records, post service 
VA and private treatment records, reports of VA 
hospitalization and examination, and the transcript from the 
August 2007 Board hearing.   Following the November 2007 
remand, VA afforded the veteran an examination to ascertain 
the likely etiology of his condition.   The veteran has not 
identified any other pertinent evidence which has not been 
obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R.  § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he developed a lung disorder as a 
result of asbestos exposure while performing duties, to 
include chipping paint and scraping asbestos covered pipes, 
aboard the USS BEATYY and USS ARCADIA during his active duty 
service.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

At the outset, the Board has reviewed the veteran's service 
personnel records and finds that it is probable that he was 
exposed to asbestos during his Navy service between January 
1957 and January 1961.  These records show the veteran 
performed duties as a fireman and machinist mate while aboard 
the USS BEATTY and USS ARCADIA between April 1958 and January 
1961.  

A May 2002 VA Memorandum created a chart showing Navy Job 
Titles (Ratings) and Probability of Exposure.  (See VA 
Memorandum dated May 13, 2002).  This list shows the 
veteran's exposure to asbestos as a fireman was highly 
probable.  His exposure as a machinist mate has been 
considered probable.  

While his exposure to asbestos is probable based on his Navy 
service, the veteran has not been diagnosed with a disease 
associated with said asbestos exposure.  The veteran has been 
variously diagnosed with chronic obstructive pulmonary 
disease (COPD) and emphysema.  Though the record at one time 
suggested a diagnosis of pulmonary fibrosis, this has since 
been negated by subsequent radiographic evidence, which the 
Board will explain in greater detail below.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (hereinafter "M21-1MR").  Also, an opinion by VA's 
Office of General Counsel discusses the development of 
asbestos claims.  See VAOPGCPREC 4- 2000 (April 13, 2000), 
published at 65 Fed. Reg. 33422 (2000).

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Paragraph (b) in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis, the most commonly occurring of which is 
interstitial pulmonary fibrosis or asbestosis.  Inhaling 
asbestos fibers can also lead to pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).

As noted above, the veteran was thought at one time to have 
pulmonary fibrosis based on a February 2001 computerized 
tomography (CT) of the thorax.  Findings consisted of minimal 
subpleural fibrosis in the right lung base along with an area 
of honeycombing suggesting pulmonary fibrosis.  There was no 
discrete pulmonary nodule or mass, or any pleural effusion, 
thickening, or calcification.  There was bilateral emphysema 
and upper lobe scarring.

Subsequently, chest x-rays taken in October 2001 and May 2002 
continued to show emphysematous changes in the lung fields 
and suggestions of COPD, but the honeycombing was no longer 
present.  The May 2002 chest x-ray also noted no pleural 
effusion and no acute disease in the chest.  

CT performed in May 2003 revealed cystic space in the 
bilateral upper lung zone consistent with emphysematous 
changes.  There was slight interstitial prominence; however, 
there was no convincing honeycombing or other evidence of 
interstitial lung disease seen.  There were no acute 
pulmonary or pleural processes.   

An August 2004 chest x-ray showed COPD, but no acute intra-
thoracic process.  While chest x-rays in September 2004 
showed pleural effusion, this was attributed to the veteran's 
hospitalization for CHF.  Finally, a June 2007 chest x-ray 
found no acute process.  Emphysema was thought to be 
probable. 

Based on this medical evidence, the veteran does not have an 
asbestos related disease, the most commonly occurring of 
which is interstitial pulmonary fibrosis or asbestosis.   The 
Board acknowledges the fact that the examiner at the time of 
the May 2002 VA examination diagnosed the veteran with 
pulmonary fibrosis.  This diagnosis, however, was based on 
the February 2001 CT, the findings of which have not been 
supported on subsequent tests.  As this diagnosis is based on 
a questionable (if not negated) test result, the examiner's 
2002 opinion that pulmonary fibrosis was as likely as not 
related to smoking and asbestos exposure is given very little 
weight.

The same examiner has since clarified her findings and 
opinion with regard to the etiology of any currently 
diagnosed lung-related disorder.  In the May 2008 VA 
examination, the examiner reviewed the claim folder and again 
noted the February 2001 CT showing minimal subpleural 
fibrosis.  The examiner compared these findings to the May 
2003 CT highlighted above, which found slight interstitial 
prominence seen without convincing evidence of honeycombing 
or other interstitial disease.  The examiner noted the 
veteran also had CHF, as well as a past smoking history of 
over 50 pack years.  After physical examination, the veteran 
was diagnosed with emphysema.  

The examiner opined that the bulk of the veteran's disability 
was due to his emphysema.  CHF was also thought to be 
contributing to dyspnea.  While she indicated that she was 
unable to discern whether the veteran's asbestos exposure and 
"asbestos-related disease" contributed to the veteran's 
dyspnea as well, the diagnosed emphysema is not an asbestos 
related disease.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The examiner specifically 
stated that she could not opine whether the veteran had any 
current lung-related disorder that was as likely as not 
related to service without resorting to mere speculation. 

Finally, the Board would note that a lung disorder, to 
include emphysema or COPD, was not noted during the veteran's 
active military service, or for years thereafter.  The weight 
of the medical evidence of record does not support a finding 
that the veteran currently has a lung disorder related to any 
aspect of service, including asbestos exposure.  In sum, the 
weight of the competent medical evidence is against a finding 
that a lung disorder is related to service. 

Though the veteran contends that he has a lung disorder which 
is related to his military service, namely exposure to 
asbestos, there is no medical evidence on file supporting the 
veteran's assertion.  Moreover, since the veteran does not 
have medical training, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a lung-related disorder 
due to exposure to asbestos during service is denied.


REMAND

The veteran has also filed claims of entitlement to service 
connection for CHF and a hiatal hernia.  A preliminary review 
of the record shows that the claims are not ready for 
appellate disposition because of an outstanding VA hearing 
request by the veteran.  

In the veteran's July 2007 VA Form 9, he requested a Board 
hearing to be held at his local VA office.   In an additional 
VA Form 9 filed in August 2008, the veteran reiterated his 
request to appear at a personal hearing before the Board.  As 
the claims are still in appellate status, the appeal must be 
remanded so the veteran can be afforded a hearing as 
requested.  38 C.F.R. § 20.704 (2008).  


Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge at 
the next available opportunity.  Should 
the veteran withdraw his hearing request, 
or otherwise indicate that he no longer 
desires a BVA hearing, the matter should 
be returned to the Board for appellate 
review.

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The veteran is free to submit any additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


